Citation Nr: 0844627	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
prior to January 1, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to July 
1986.  He was retired from service by reason of an above-the-
knee amputation of his left leg resulting from an in-service 
motorcycle accident.

Within a few weeks of his discharge, the veteran filed a 
claim for VA benefits, including TDIU.  In August 1986, the 
RO granted service connection for amputation of the left leg, 
assigned a 60 percent evaluation therefor, and denied TDIU.  
The RO notified the veteran of its decision as to the left 
leg amputation.  However, it did not provide any notice of 
its determination with respect to TDIU.

On March 11, 1998, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  Later that same month, the RO granted TDIU 
effective from March 11, 1998.  The veteran was notified of 
the RO's decision, and of his appellate rights, but he did 
not initiate an appeal within one year.  As a result, that 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.302. 20.1103.

In January 2002, the RO informed the veteran that it had 
failed to notify him of its August 1986 denial of TDIU.  He 
was invited to file a notice of disagreement (NOD) with that 
decision, if he so desired.  The veteran filed an NOD in 
April 2002.  A statement of the case (SOC) was issued in 
October 2002, and an appeal was perfected by virtue of a 
substantive appeal received in November 2002.  In December 
2003, the Board of Veterans' Appeals (Board) remanded the 
matter to the RO for additional development.

In September 2004, while the case was in remand status, the 
RO determined that it had committed clear and unmistakable 
error in its March 1998 decision; specifically, that it had 
failed to recognize that the veteran had never received 
notice of the August 1986 denial of TDIU, and that his July 
1986 claim for TDIU therefore remained open and pending at 
the time of the March 1998 decision.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Based on that determination, 
and in light of the evidentiary record, the RO found that 
January 1, 1996 was the proper effective date for the award.

In May 2005, the Board remanded the case for additional 
development.  The RO confirmed and continued the prior 
determination, and the case was returned to the Board in 
February 2006.  In March 2006, the Board denied the appeal.  
The Board also denied a subsequent motion for 
reconsideration.

The veteran appealed the Board's March 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the parties to the appeal filed a joint motion 
asking the Court to vacate and remand the Board's decision.  
The Court granted the motion later that same month.

The Board remanded the case for further development in August 
2007 and April 2008.  On both occasions, the RO confirmed and 
continued the prior determination.  The case was most 
recently returned to the Board in October 2008.

For the reasons set forth below, this matter is again being 
REMANDED.  VA will notify the veteran if further action is 
required on his part.


REMAND

When this case was remanded in April 2008, the Board 
requested, among other things, that the agency of original 
jurisdiction (AOJ) make efforts to schedule the veteran for a 
VA examination of his left leg.  The Board asked that a 
physician examine the veteran's leg, review the entire 
record-including the information in the veteran's VA 
vocational rehabilitation folder-conduct any testing deemed 
necessary, and discuss the likely effect the veteran's 
service-connected left leg disability had on his ability to 
obtain and perform substantially gainful work during the 
period from July 1986 to December 1995.  The Board asked that 
an explanation be provided for any opinions offered.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the veteran 
underwent a VA examination in May 2008, the examination was 
conducted by an Advanced Registered Nurse Practitioner 
(ARNP), and not a physician.  It is not entirely clear that 
the examiner reviewed the claims file in connection with the 
examination, inasmuch as the associated report contains an 
incomplete discussion of the veteran's work history and no 
reference to medical findings pertaining to the period here 
at issue (from July 1986 to December 1995).  And while the 
examiner did offer an opinion as to the veteran's ability to 
perform certain types of work during that time frame, no 
rationale or record support for the examiner's opinion was 
supplied.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the veteran scheduled for 
a VA examination of his left leg.  The 
examination must be performed by a physician.  
The examining physician must examine the 
veteran, review the entire record-including 
the information in the veteran's VA 
vocational rehabilitation folder-and, after 
conducting any testing deemed necessary, 
offer an opinion as to whether it is at least 
as likely as not (i.e., whether it is 50 
percent or more probable) that the veteran's 
service-connected left leg disability 
rendered him incapable of obtaining or 
performing substantially gainful work during 
any part of the period from July 1986 to 
December 1995.  If it is the examiner's 
opinion that the veteran's left leg 
disability precluded substantially gainful 
work during some portion(s) of that time 
frame, and not others, the examiner should 
identify the specific time frame(s) during 
which such work was precluded, to the extent 
feasible.  If the veteran does not report for 
the examination, the examiner should render 
an opinion based on the evidence available.  
The examiner should support his or her 
opinions with reference to the available 
evidence, and a complete rationale for all 
opinions should be provided.

2.  Thereafter, take adjudicatory action on 
the veteran's claim with consideration of all 
the evidence.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

